Case 5:17-cv-01072-DAE Document 132-2 Filed 05/16/19 Page 1 of 16

EXHIBIT B
RITA SCHIMPFF AFFIDAVIT
Case 5:17-cv-01072-DAE Document 132-2 Filed 05/16/19 Page 2 of 16

AFFIDAVIT

“My name is Rita Schimpff: | am over the age of eighteen, and am capable of
providing this statement and affidavit.

“I am providing this statement and affidavit of my own personal knowledge,
freely and willingly, as part of a lawsuit filed by the Albert Sidney Johnston chapter, No.
2060 against the City of San Antonio.

“Iam a member of the Albert Sidney Johnston chapter No. 2060 since 1995. I
have been a board member in the past.

“I have researched the history behind the Travis Park monument at the Municipal
Archives and elsewhere. | have conducted research at various libraries, including the
Conservation Society, the San Antonio Public Library and at the Scottish Rite temple
here in San Antonio.

San Antonio History and the Confederate Memorial

“Attached are newspaper articles I located at the San Antonio Conservation
Society library at 107 King William Street here in San Antonio. Two articles date from
Feb. 25 and Feb. 26, 1900. Attached as Exhibit 1 are those two articles. The first is dated
Feb. 25, 1900. The first page is the article itself, which I found at the San Antonio
Conservation Library. The next two pages, marked “B” and “C” in the lower right-hand
corner, are a transcript prepared by the Conservation Society. The last page, marked “D”
in the lower right-hand corner, is from Feb. 26, 1900.

“In the Feb. 25 article, one of the Aldermen states he would not agree to move the
Confederate memorial unless the members of the Daughters of the Confederacy agree. In
the Feb. 26, 1900 article, The Confederate veterans referred to the Confederate memorial
as belonging to the Daughters of the Confederacy (“their monument”). Attached at
Exhibit 1 are true and correct copies of those two articles I located at the Conservation
Society library.

“One article is dated 1935-1936. The article from 1935-1936 is about a time when
the City of San Antonio was thinking about moving the Confederate memorial to a

different location within Travis Park. The idea was to move the Confederate memorial to
Case 5:17-cv-01072-DAE Document 132-2 Filed 05/16/19 Page 3 of 16

one corner of the park, while placing monuments to Texas heroes in the other three
corners.

“The 1935-1936 article talks about the ordinance that allows the Daughters 1o use
that land. The article says the ordinance is found in the City minutes, Volume M, page
757. That is the same book I looked at when | saw the ordinance. The article is talking
about monuments for the Texas Centennial. The Texas Centennial celebration was in
1936. The 1935-1936 article quotes a Miss Bessie Houston who was daughter to Mrs.
A.W. Houston, the president of the Bee chapter when the Confederate memorial was
erected. This article is attached at Exhibit 2. Attached to this statement is a true and
correct copy of that article.

“There is also attached an accurate copy of an April 23, 1936 article again in
which the City was considering placing monuments to Texas heroes at Travis Park. One
member of the local advisory group, E.J. Altgelt, said:

“, he too had thought of the site [Travis Park], but someone

would have to gain permission from the Daughters of the

Confederacy to move their monument to a corner of the park.

Altgelt suggested three of the Texas hero monuments could

be placed in the other corners.”
Schimpff Exhibit 3, San Antonio Light, April 23, 1942, p. 1. Attached to that article is an
enlarged version which I made and which is an accurate enlargement of the article.

“Also attached is an article dated June 28, 1942 from the San Antonio Light. This
article mentions Miss Elizabeth Houston who claims the United Daughters of the
Confederacy own the Confederate memorial in Travis Park. See Schimpff Exhibit 4. She
sent pictures of the dedication of the memorial to the Witte Museum. That suggests she
may have been the daughter of Mrs. A.W. Houston, the former president of the Bee
chapter. This article is attached as Exhibit 4. Attached to my statement is a true and
correct copy of that June 28, 1942 article.

“In the 1950’s the City was considering allowing the construction of a parking
garage in Travis Park. The Daughters of the Confederacy opposed moving the
Confederate memorial from Travis Park. That possible parking garage led to the lawsuit
filed by the Maverick family seeking a return of Travis Park to them. The Maverick

family used to own the land that comprises Travis Park. As is mentioned in the 1953
Case 5:17-cv-01072-DAE Document 132-2 Filed 05/16/19 Page 4 of 16

article, the Daughters claimed to own the memorial. Charles M. Dickson, an attorney,
represented Voters Recall Movement. This group was opposed to the parking garage. Mr.
Dickson said that the City did not own the land that comprises Travis Park and he said
the Daughters owned the Confederate memorial, not the City. He even said the people
who want to move the memorial should be aware of the penal laws that prohibit theft.
This article is attached to my statement as Exhibit 5. Attached to my statement is a true

and correct copy of that 1953 article.

March 27, 1899 Ordinance

“On one of my visits to the Municipal Archives in 2017, I located the ordinance
dated March 27, 1899 which gives the use of the land in Travis Park to the Daughters of
the Confederacy. See attached an accurate copy of that ordinance. The ordinance was
actually mis-filed under the wrong name. It was not indexed under Daughters of the
Confederacy or under the Barnard Bee chapter. It was indexed under some other name.

“T took pictures of the March 27 ordinance with my cell phone. This was back in
2017 before the ASJ chapter filed a lawsuit or even before we talked about filing a
lawsuit. Those pictures are located at Schimpff Exhibit 6. The two pictures are a little
fuzzy due to being scanned and printed and copied. Better pictures are found at Schimpff
Exhibit 7. Those pictures were taken by the City of San Antonio. The pictures taken by
the City are identical to the ordinance I found in 2017.

“The hand-written ordinance says:

“Petition of the Daughters of the Confederacy for
permission to erect a monument in Travis park. In this
connection Ald. Rheiner introduced the following
ordinance:

“Be it ordained by the City Council of the City of San
Antonio that permission be and is hereby granted to the
Daughters of the Confederacy to use the amount of land
petitioned for in the center of said Travis Park and that the
City Engineer be hereby ordered to survey and define said
plat of land at once.

The ordinance was adopted unanimously.”
Case 5:17-cv-01072-DAE Document 132-2 Filed 05/16/19 Page 5 of 16

“On Sept. 11, 2018, ] visited the Municipal Archives again with our lawyer,
Thomas Crane. | looked at the ordinance book and the minute books. My understanding
from the clerk was that the ordinance book would include ordinances, while the minute
book would record minutes of City Council meetings. | looked at the Journal minute
book “M” — the same book I saw in 2017. On page 757 is the same ordinance | saw in
2017 and the same ordinance as found at Schimpff Exhibit 6 and 7. The book was
marked 1896-1899 on the spine of the book.

“I noticed that according to the minutes of that meeting, the March 27, 1899
meeting, the San Antonio City Council passed four ordinances that day. But, when I
looked in Ordinance book “C” which was marked 1895-1900, only one of those
ordinances was recorded.

“Then IJ looked at Journal Book ““M” for March 20, 1899. This was the City
Council meeting just prior to the March 27 meeting. In looking at the minute entries for
the March 20, 1899 meeting, | saw that the City Council passed or approved six
ordinances. One of those ordinances was to give some land to the Daughters of the
Confederacy for a cemetery. But, of those six ordinances, only five appeared in
Ordinance Book “C,” which supposedly applies to the years 1895-1900.

“] looked through Ordinance Book “B” and “D” to see if the missing ordinances
might appear. But, those two volumes did not contain any ordinances from 1899.
Ordinance Book “B” and “D” were better organized than Book “C.” Ordinance Books “B”
and “D” were in good chronological order. Those two books were easier to review.
Ordinance Book “C” was more dis-organized. The ordinances were often not in
chronological order. There were many ordinances in Book “C” that were dated 1901 and
1902, even though the cover of the book said “1895-1900.”

“In Journal Book “M,” there were some minute entries that recorded a repeal of
an ordinance from the prior meeting. But, in looking at the April 3, 1899 meeting, which
was the first meeting after the March 27 meeting, there were no repeals of any ordinances.

“TI also noticed that the City Council appointed a man named Mr. Trueheart as.
City Engineer soon after the March 27, 1899 meeting. At the same time, the City Council

authorized him to go to Saltillo, Mexico to help Mexico with some project.
Case 5:17-cv-01072-DAE Document 132-2 Filed 05/16/19 Page 6 of 16

“So, to summarize, when | compared the March 20 and 27 City Council meetings,

 

 

 

 

I found the following:

Journal Book “M” Ordinance Book “C”
March 20, 1899 meeting: passed 6 5 ordinances recorded
ordinances

March 27, 1899 meeting passed 4 ] ordinance recorded
ordinances

 

 

It does appear that not all ordinances appear in the Ordinance book for 1895-1900.
Fountain

“In my research of the Bernard E. Bee Chapter UDC, | found the ladies raised
money for a large fountain they erected in Alamo Plaza. This fountain was for livestock
and was a 10’ wide octagonal bronze fountain depicting the goddess Hebe and set inside
a larger concrete trough. During my research at the city archives in 2017, I found two
entries in the Minutes & Proceedings of the City Council concerning a drinking fountain
in Alamo Plaza the Bernard E. Bee chapter UDC erected and then gave to the city of San
Antonio. On page 637 on June 2, 1902, the Bee chapter petitioned for a spot at the north
end of Alamo Plaza to erect a drinking fountain and this was passed. On January 12,
1903 page 110-111 the daughters turned over their drinking fountain to the city and ‘said
gift was accepted and the council as a whole was appointed a committee to receive said
fountain. adopted.’ In my researching many years of the minute books at the city
archives, I have never found any entries noting that the UDC gifted the Travis Park

confederate memorial as they did the drinking fountain. Attached is a true and correct

copy of that Minute entry regarding the fountain.

 
Oct 15 18 05:4?ace 5SRit#-cy-01072-DAE Document 132-2 Filed O570094272¢4age 7 of 16 P2

“J declare under penalty of perjury that the above statement is true and correct. ]
have been given an opportunity to review this statement and to make any necessary

changes.”

Signedon CAtbpicr /§ 2018,

Wt seem Wr

Rita Schimpff u
Case 5:17-cv-01072-DAE Document 132-2 Filed 05/16/19 Page 8 of 16

Table of Exhibits

Exhibit 1 — Feb. 25 and 26, 1900 news articles, San Antonio Light

Exhibit 2 — 1935- 1936 news articles, San Antonio Light

Exhibit 3 — April 23, 1936 news article, San Antonio Light

Exhibit 4 — June 28, 1942 news article, San Antonio Light

Exhibit 5 — Nov. 5, 1953, San Antonio Express

Exhibit 6 — March 27, 1899 Ordinance, Photos taken by Rita Schimpff

Exhibit 7- March 27, 1899 ordinance, Photos produced by the City of San Antonio

Exhibit 8 — Jan. 12, 1903 Minutes
Case 5:17-cv-01072-DAE Document 132-2 Filed 05/16/19 Page 9 of 16

EXHIBIT 1
FEB. 25 AND 26, 1900, SAN ANTONIO LIGHT
Case 5:17-CV-01072-DAE Document 132-2 Filed 05/16/19 Page 10 of 16

 
 

ase 5-t7-cv-01672-DAE—Bocument 132-2 Filed 05/16/19 Page 11 of 16

San Antonio Light, Feb. 25, 1900

Vigorous Protests.

Against Erection of Library on Travis Square

Ladies do not want to have confederate monument moved
and others also protest Main Avenue side also tabooed

The Carnegie library location continues to be the all absorbing topic throughout
the city and in breathless anxiety many are waiting for the report of the special
committee of the city Council at tomorrow afternoon's meeting.

The fourth wardens are anxious that the building be located on Main Avenue on
the free site offered, but residents of other parts of the city object declaring it too
near one side.of the city and altogether too far from the center of town, in a place
where visitors would never see it, also that the location is too noisy being between

to car lines.

There are quite a number who favor Travis park, but many protest against that
location, declaring that the parks should not be encroached upon. It suits the
‘central location’ idea but those who are protesting think a site should be purchased
for it. The park is also in a very quiet neighborhood, a thing necessary for a
library.

Those who would put it there favor moving the Confederate monument, placing
the library building in the center of the park and the monument in front of the
building, where they argue, it would be seen by more people in a week than would
otherwise behold it in a year.

The ladies object to this however and the gallant Aldermen who voted them
permission to erect it there will hardly order it moved now. Alderman Surkey has ~~
expressed himself outright on the subject and says that unless agreeable to the
ladies he will not vote to remove the monument.

It is not agreeable to the ladies. That is certain, because they held a special
meeting yesterday at the residence of Mrs. AW Houston, 303 Pecan St., and
protested against any such action. A resolution was passed opposing the erection of
 

Case 5:17-cv-01072-DAE Document 132-2 Filed 05/16/19 Page 12 of 16

the building in the park -first on account of the monument being there and second,
because they believe it will mar the natural beauty of the park, which should be
preserved. This resolution will be brought before the city council tomorrow
afternoon and, voicing the sentiment of every member of the Daughters of the

Confederacy, will carry considerable weight.

The Business Men’s club has also filed a resolution with City Clerk Johnson
against it and Mrs. Nellie Jameson yesterday filed a protest.

The Business Men’s club resolution was passed Friday afternoon and is as follows:
“Resolved, that this board strongly opposes the erection of the library building on
any of the plazas and parks or squares of this city. The plazas and parks are not
only ornamental but are necessary to the good health of the community and every
effort should be made to extend their area and absolutely nothing should be
allowed to be done which will in any way curtail their usefulness and benefit.”

Mrs. Jameson’s protest reads as follows: “The undersigned herewith enters a
protest against the erection of the library in Travis park, the following reasons,
first, that it will be detrimental to the value of my property situated on Travis park,
Second, | believe that to establish a precedent of using parks for buildings or other
purposes than for which the parks are intended, would soon ruin our park system,
of which this city is justly proud. For these and other reasons I believe my protest
right and just, and ask that your honorable body will not allow Travis park to be
used for the library building.”

Not all the Fourth wardens are hearty supporters of the Main avenue site, letting
their desire for the common good of the city overcome mercenary desires and
many who reside in that part of the city, declare the site is not part of the city,
declare the site is not a proper one. Mr. V. P. Brown, of Laurel Heights said when
the northern part of the city has no citizen more loyal, when queried about the
matter replied that, “the center of the city is the proper place for a library.”

 
 

Case 5:17-cv-01072-DAE Document 132-2 Filed 05/16/19 Page 13 of 16

Thytay!

 

 

Aetna

‘ i

fare ersegpey AULT

ther protes
we of

hi : i
STAAL M i
Patan ty)
ay

My

Braid aia
a ; us i:
ni es

ith 3}

 

 

D)

 
Case 5:17-cv-01072-DAE Document 132-2 Filed 05/16/19 Page 14 of 16

EXHIBIT 2
1935-1936, SAN ANTONIO LIGHT
Case 5:17-cv-01072-DAE, Document 132-2 Filed 05/16/19T B&g8AS diNBONTO LIGHT

WOMEN FIGHT
REMOVAL Dt
VET STATUE

Petitions {n protest of the re-
moval of the Confederate monu-

;ment in Travis park to another lo-
,eation were in circulation Tuesday
‘among members of three local
‘chapters of the Daughters of the
- Confederacy. ‘Ser ‘ :
‘“Kroused hy #8 proposal outlincd
by E. J, Altgely assistant U. 5.
Texas Centennial commissloper, to
move the monument and. place the
$100,000 tentral memorial provided
yor by federal funds in {ts “place
: members of the chapter awe.
frous in their condemnation
‘plan. -
Mrs. J. B. Needham, preside:
the Robert £. Lee chapter, decl
the plen an outrage. |
REMOVAL AN OUTRA GE
“Most of us are .scriowely, OF
to removal of. the mon
would be an outrage tO
Zt has ‘been there so Jo
said... eo Say Be
Mrs. George Wurzbath, presic
of the Albert Sidney Job
chapter, declared: Renae tp
“It's a good thing Altgelt hi
thought of this before. ‘They are.
really going to have 6 fight :on-
their hands jf they try, to ‘move
the monument.” — ; ay
Mrs. ‘T. A. Owen, president ot |.
l the Bernard E. Bee chapter, wis |.
lalso understood to’ disapprove. of |
: the. move. --- at aut
i Miss Bessie Houston. resident,“ot }:
the St, Anthony hotel, ‘daygh {
the late Mrs. A.W. Houston, ;
“dent of the Bee chapter cat, “th
time of the monumertt's erectio.
said: :
“I don't

 

    
  

   
    
  
  
  

     
   
  
  
  

“want “to seem. to.

   

    
  
 
  
 
  
 
  
  
 
 
  
   

 

than just moving a monim

Miss Houston. said ‘she “be
the proper place for the $
central memorial. would.

 

cost -but..$3000. at -the 2
erection, It was designed. f
said, by Miss Virginia Montg
of New Orleans, : sculpture
Frank ‘Teich of Llano, from J
granite, *s deo

Mrs. Florence “Haltom,
of Abe Johnston chapter, t
retiovel- of “the. monumen

7

         
  
 

thing about it I
4 it would ‘be a ‘crim
she said. eee wae:

 

 

 

i \

(oh ff eh

STATUE AUTHORIZED.
| The Bee chapter was granted per-
;} mission to erect the monument in
ithe park March 27, 1899, bythe

| board of aldermen during the ad-
‘} ministration of Mayor Marshall
Hicks.

sane The ordinance grenting the per-!
* “mit ds ‘on the cily minutes, volume

M, page 757.
, .Meanwhile, Altgelt revealed Tues-
: day that W. B. Yeager, secretary of
‘the U.S. Centennial commission,
‘would arrive here shortly to set up

administrative machinery for erec~
tion-of a stadium, six rfomiments

to: ‘Texas heroes, and the central
} memorial.

Altgelt’ sald if had not been de-
termined where the monuments to
the six heroes would be placed.

ee

| f - ‘ ui ‘

 

 

Tere, Aem-s6

Dat

¥-~Filas

SA

CAG -UBC =~ Berward £ Bee oe

 
 

Case 5:17-cv-01072-DAE Document 132-2

WOMEN FIGHT
AEMOVAL OE
VET oTATUL

Petitions in protest of the re-
moval of the Confederate monu-
; ment in Travis park to another lo-
cation were in circulation Tuesday
iamong members of three local
chapters of the Daughters of the
.Confederacy, - ~~ :

“Aroused by @,proposa] outlined
by BE. J. Altgelly assistant. U. 5,
‘Texas Centennial commissipner, to
. move the-monvment and. plage ithe
$100,000 central memorial provided
yor by federal funds in eae
i members of the chapter were ‘vigo-
/rous in their condemnation of the

Jan. ope
Mrs. J. B, Needham, president of’
the Robert E. Lee chapter, declared
the plan an outrage. = «

REMOVAL AN OUTRAGE,

 

 

“Most of us are seriously. opposed
to removal of the, monument...”
would be en outrage to mo
It es been there so Jong," she
‘said. : : : aoe
Mrs. George Wurzbach, president
of the Albert - Sidney Johnston
chapter, declared: oth aa Bs

“It's a good. thing Altgelt hadn't
thought of this before, They are
really going to have a fight ‘on:
their hands if they try, to “move
‘the monument." r

 

the. Bernard. E. Bee- chapter,..was

‘ the move.

! the St, Anthony hotel, daughter
ithe late Mrs. A. W. Houston, ‘pr

 

ume, of the monument’s erecti
said: = : ‘

standing in thé way ..of progress,
-but this plan doesn’t look fair, My.
mother and other ladies . worked

prominent. people attended its.
veiling on June 1, 1900. |
PROPOSE ALAMO SITE, ~
“Many who made it possible have
passed on, Theresis mote at.stake
than just moving a monument." >.
Miss Houston said she believed

 

 

Alamo park. “4

She revealed that the monument
cost but $3000 at the time of its.
erection. It was designed free, she
said, by Miss Virginia Montgomery
of New Orleans; sculptured’ by
Frank Teich of Llano, from Llano.
granite. \ : oe

Mrs. Florence Haltom, registrar
of the Johnston chapter, described.
removal: of the monument ‘as. “a

Gs

  
   

oF, feet Bowe :
“We old folks just- can't. do any-
i thing about it I guess, bat I think
it would be a crime and 2 shanie,”.
she said. i aah lea ae ae

 

 
  
 
 

Mrs. ‘T. A. Owen, president of |.
also .understood to disapprove ‘of |
i Miss Bessie Houston. resident’ of ;

 

 
 
  

dent of the Bee chapter at the.

“T- don’t want to seem. to be.

  
  

hard to get the monument. “Many:

the proper place for the $100,000,
central memorial would be in:

 

 

STATUE AUTHORIZED. ~

The Bee chapter was granted per-

|| mission to erect the monument: in
| the park March 27, 1899, by the

board of aldermen during the ‘ad-
‘|ministration of Mayor Marshall
Hicks, ee

: The ordinance granting the per. |

- “mit ds on the city minutes, volume
me M, page 757,
. Meanwhile, Altgelt revealed Tues-
| day that W. B. Yeager, secretary. of
the U. 8. Centennial commission,
‘would arrive here shortly to set up
administrative machinery for erec-
tion of a stadium, six monuments
to: Texas heroes, and the central
memorial. "
Altgelt said it had not been de-
termined where the monuments to
the six herods would be placed.

. ALTGELT FOR REMOVAL

Filed 05/16/49 1 ORK 16 of 16

N ANTONIO LIGHT,

 

 

Daughters say “no!”

 

ASJ000516

GMEL SAT Le.

(Ae.

i
